DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rolando Gonzalez (Reg. No. 63,191) on February 22, 2022.
The application has been amended as follows: 
1. (Currently Amended)	A method of wireless communication performed by a base station, comprising:
modifying one or more default parameters associated with a first paging frame (PF) into one or more modified parameters, the one or more modified parameters indicating a set of PF offsets with each PF offset being different from a default PF offset;
transmitting, to a user equipment (UE), the one or more modified parameters indicating the set of PF offsets;
receiving, from the UE, a capability message indicating that the UE supports multiple subscriber modules in a discontinuous reception (DRX) mode associated with a first DRX cycle;
selecting a first PF offset from the set of PF offsets based on at least one of a system frame number (SFN), a length of a DRX cycle, a quantity of the set of PF offsets, or any combination thereof;
determining a first conflict avoidance paging occasion (PO) within the first PF based on the first PF offset; and
transmitting, to the UE, a first paging message in the first conflict avoidance PO in the first DRX cycle based on the capability message of the UE.

2. (Canceled)

3. (Currently Amended)	The method of claim [[2]] 1, 

4. (Currently Amended) The method of claim 1, wherein the transmitting the one or more modified parameters comprises broadcasting the set of PF offsets in a system information block (SIB),
wherein the first paging message is transmitted in the first conflict avoidance PO based on the first PF offset.

7. (Canceled)

8. (Currently Amended)	The method of claim 1, further comprising:
determining that a setup request responsive to the first paging message is not received from the UE;
selecting a second PF offset from the set of PF offsets, wherein the second PF offset is different than the first PF offset;
determining a second conflict avoidance PO based on the second PF offset; and
retransmitting, to the UE in a second DRX cycle, the first paging message in the second conflict avoidance PO based on the capability message of the UE.

9. (Currently Amended)	The method of claim 1, further comprising:
determining a number of times to retransmit the first paging message in a set of conflict avoidance POs in multiple DRX cycles based on the capability message of the UE;
determining the set of conflict avoidance POs based on the set of PF offsets; and
retransmitting, to the UE, for each of the number of times to retransmit, the first paging message in the set of conflict avoidance POs based on the set of PF offsets in the multiple DRX cycles.

10. (Canceled)

1, further comprising:
determining that a setup request responsive to the first paging message is not received from the UE;
selecting, when the setup request is not received and the UE supports the multiple subscriber modules in the DRX mode, a second PF offset from the set of PF offsets, wherein the second PF offset is different than the first PF offset;
determining a second conflict avoidance PO based on the second PF offset; and
retransmitting the first paging message in the second conflict avoidance PO to the UE in the first DRX cycle based on the capability message of the UE.

12. (Currently Amended)	The method of claim 11, further comprising:
determining a number of times to retransmit the first paging message in a set of the conflict avoidance POs in the first DRX cycle based on the capability message of the UE;
determining the set of conflict avoidance POs based on the set of PF offsets; and
retransmitting, to the UE, for each of the number of times to retransmit, the first paging message in the set of conflict avoidance POs based on the set of PF offsets in the first DRX cycle.

13. (Currently Amended)	The method of claim 1, wherein the selecting comprises selecting a first dynamic PF offset from the set of PF offsets, the first dynamic PF offset being dynamically shifted from [[a]] the default PF offset, wherein the determining the first conflict avoidance PO comprises dynamically shifting the first PF by the first dynamic PF offset in the first DRX cycle, wherein the first paging message is transmitted in the first conflict avoidance PO to the UE in the first DRX cycle based on the first dynamic PF offset.

14. (Currently Amended)	The method of claim 13, further comprising determining the first dynamic PF offset based on at least one of the system frame number (SFN), the length of the 




17. (Currently Amended)	The method of claim 1, wherein the one or more modified parameters comprise a set of paging occasion (PO) offsets with each PO offset being different from a default PO offset, wherein the transmitting the one or more modified parameters comprises broadcasting the set of PO offsets in a system information block (SIB), the method further comprising:

selecting a first PO offset from the set of PO offsets,
wherein the first paging message is transmitted in the first conflict avoidance PO to the UE in the first DRX cycle based on the first PO offset.

18. (Currently Amended)	The method of claim 17, wherein the first PO offset is selected from the set of PO offsets based on at least one of the SFN, the length of the 

19. (Currently Amended)	A method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a base station, 
determining that the UE supports multiple subscriber modules in a discontinuous reception (DRX) mode associated with a first DRX cycle;
transmitting, to the base station, a capability message indicating that the UE supports the multiple subscriber modules in the DRX mode associated with the first DRX cycle;
determining that a first paging occasion (PO) the first DRX cycle is conflicting in time with a second PO based on a monitoring of a first paging message in the first PO, wherein the first PO is associated with a first subscription of a first operator network that corresponds to a first subscriber module supported by the UE and the second PO is associated with a second subscription of a second operator network different from the first operator network, the second operator network corresponding to a second subscriber module supported by the UE; and
receiving, from the base station, the first paging message in one or more retransmissions to the UE within a second PF subsequent to the first PF in the first DRX cycle based on the capability message, wherein the second PF is offset by a second PF offset of the set of PF offsets, the second PF offset being different from the first PF offset.

20. (Canceled)

21. (Currently Amended) The method of claim 19, wherein the first paging message is received in the first .

22. (Currently Amended)	The method of claim 19, wherein each PF offset in the set of PF offsets is separated by a pseudo-randomly selected number of radio frames, and wherein the pseudo-randomly selected number of radio frames is a prime number.

23. (Canceled)

24. (Currently Amended)	The method of claim 19, further comprising:
receiving, in a second DRX cycle of the UE, a second paging message in a third PO based on a third PF offset of the set of PF offsets.

25. (Currently Amended)	The method of claim 19, 
receiving, in the first DRX cycle, a second paging message in a third PO based on a third PF offset of the set of PF offsets.

wherein the receiving the one or more modified parameters comprises receiving a system information block (SIB) comprising the one or more modified parameters, wherein the one or more modified parameters include at least a first dynamic PF offset based on at least one of a system frame number (SFN), a length of the first DRX cycle, an identity of the UE, a shortest DRX cycle length, a cell identity, or any combination thereof, wherein the first dynamic PF offset is dynamically shifted from a default PF offset, and wherein the first paging message is received in the first dynamic PF offset

27. (Currently Amended)	The method of claim 19, wherein the receiving the one or more modified parameters comprises receiving a system information block (SIB) comprising the one or more modified parameters, wherein the one or more modified parameters include at least a first location of the first the first PF, and wherein the first paging message is received in the first a set of locations within the first PF based on at least one of a system frame number (SFN), a length of the first DRX cycle, a quantity of the set of locations, or any combination thereof.

28. (Currently Amended)	The method of claim 19, wherein the receiving the one or more modified parameters comprises receiving a system information block (SIB) comprising the one or more modified parameters, wherein the one or more modified parameters include a set of PO offsets with each PO offset being different a default PO offset, a first PO offset of the set of PO offsets, wherein the first PO offset isincluded in the set of PO offsets based on at least one of a system frame number (SFN), a length of the first DRX cycle, a quantity of the set of PO offsets, or any combination thereof.

29. (Currently Amended)	An apparatus for wireless communication at a base station, comprising:
a memory; and

modify one or more default parameters associated with a first paging frame (PF) into one or more modified parameters, the one or more modified parameters indicating a set of PF offsets with each PF offset being different from a default PF offset;
transmit, to a user equipment (UE), the one or more modified parameters indicating the set of PF offsets;
receive, from the UE, a capability message indicating that the UE supports multiple subscriber modules in a discontinuous reception (DRX) mode associated with a first DRX cycle;
select a first PF offset from the set of PF offsets based on at least one of a system frame number (SFN), a length of a DRX cycle, a quantity of the set of PF offsets, or any combination thereof;
determine a first conflict avoidance paging occasion (PO) based on the first PF offset; and
transmit, to the UE, a first paging message in the first conflict avoidance PO in the first DRX cycle based on the capability message of the UE.

30. (Currently Amended)	An apparatus for wireless communication a user equipment (UE), comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receive, from a base station, 
determine that the UE supports multiple subscriber modules in a discontinuous reception (DRX) mode associated with a first DRX cycle;
transmit, to the base station, a capability message indicating that the UE supports the multiple subscriber modules in the DRX mode associated with the first DRX cycle;
determining that a first paging occasion (PO) the first DRX cycle is conflicting in time with a second PO based on a monitoring of a first paging message in the first PO, wherein the first PO is associated with a first subscription of a first operator network that corresponds to a first subscriber module supported by the UE and the second PO is associated with a second subscription of a second operator network different from the first operator network, the second operator network corresponding to a second subscriber module supported by the UE; and
receive, from the base station, the first paging message in one or more retransmissions to the UE within a second PF subsequent to the first PF in [[a]] the first DRX cycle based on the capability message, wherein the second PF is offset by a second PF offset of the set of PF offsets, the second PF offset being different from the first PF offset. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646